 REICHHOLD CHEMICALSReichhold Chemicals,Inc.andTeamsters Local 515.Case 10-CA-2033122 November 1985DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 9 May 1985 Administrative Law Judge Law-renceW. Cullen issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the Charging Party filed a brief in oppositionto the exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent violatedSection 8(a)(5) and (1) of the Act by engaging insurface bargaining and by insisting to impasse on awaiver of the employees' right to strike. The judgealso found that the employees' strike in April 1984was an unfair labor practice strike and that the Re-spondent violated Section 8(a)(3) and (1) of the Actby failing to reinstate striking employees on theirunconditional request to return to work.We re-verse the judge's finding.2The Union was certified by the Board on 5 No-vember 1982 as the exclusive bargaining represent-ative of the Respondent's production and mainte-nanceemployees. The parties began bargaining onan initialcontract in January 1983. At the Union'srequest the parties deferred bargaining on econom-icmatters until agreement was reached on all non-economic matters., During 29 bargaining meetingsheld between 18 January 1983 and 15 February1984 the parties exchanged proposals and counter-proposals, and reached agreement on a number ofitems.After the final session on 15 February 1984,however, the parties still disagreed about severalnoneconomicissuesand therefore had not bar-gainedwith respect to economic matters. TheUnion struck the Respondent on 1 April 1984. Thestrike ended on 6 April 1984 when the Union made'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950),enfd 188 F 2d362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2We affirm the judge's finding that the Respondent's supervisor Henryviolated Sec 8(a)(l) by threatening employees with discharge and the fu-tility of bargaining639an unconditional return-to-work offer on behalf ofall striking employees. At that point the Respond-ent ceased hiring permanent replacements for strik-ers, recalled a number of strikers who had not beenreplaced, and placed the remaining strikers on apreferential hiring list.As of the hearing, 27 strik-ers had not been returned to work despite their un-conditional offers to do so.The Respondent's initial contract proposal of 24February 1983 included a broad management-rightsclause, a narrow grievance definition, and a com-prehensive unauthorized work stoppage provision.The Respondent amended its management-rightsand work stoppage proposals on 13 October 1983in an attempt to make them acceptable to theUnion.Although the parties resolved many sub-stantive issues during negotiations, they did notreach agreement on, inter alia, the management-rights clause, the definition of a grievance, or theno-strike clause.The judge's surface bargaining finding is basedprimarily on the Respondent's insistence on thesethree proposals.He concluded that the manage-ment-rights, grievance, and no-strike proposals incombination were unreasonable and impeded anyprospects for reaching agreement. In determiningthat the Respondent engaged in surface bargaining,the judge also relied on the supervisory threat thathe found violative of Section 8(a)(1), other state-ments by supervisors to employees which were notspecifically found to be unlawful, and his findingthat the Respondent unlawfully insisted to impasseon a "non-permissive" subject of bargaining, i.e.,the waiver of employees' statutory rights.Contrary to the judge, we find that the totalityof the Respondent's conduct throughout the courseof negotiations establishes that the Respondent en-gaged in hard bargaining, rather than surface bar-gaining. The Respondent was willing at all times tomeet and bargain with the Union, attended allscheduled meetings, fulfilled its procedural obliga-tions, exchanged proposals, and made concessionson numerous issues.3 The Supreme Court has heldthat an employer lawfully may bargain for provi-sions such as the Respondent's proposed manage-ment-rights,grievance,andno-strikeclauses.NLRB v. American National Insurance Co.,343U.S. 395, 407-408 (1952). Further, as the Boardstated inRescar, Inc.,4"[I]t is not the Board's role3 In fact, the judge noted that it appeared that the Respondent wassomewhat more diligent in attending meetings pi epared to discuss mattersthan was the Union Further, shortly after the 15 February 1984 meeting,the Respondent notified a Federal mediator that it was willing to bargainwith the Union in March4 274 NLRB 1 (1985)277 NLRB No. 73 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDto sit in judgment of the substantive terms of bar-gaining,but rather to oversee the process to ascer-tain that the parties are making a sincere effort toreach agreement." The Board will not attempt toevaluate the reasonableness of a party's bargainingproposals, as distinguished from bargaining tactics,in determining whether the party has bargained ingood faith. Accordingly, the Respondent's insist-ence on broad management-rights and no-strikeclauses with a restrictive grievance provision is notevidence of an intent to frustrate the collective-bar-gainingprocess.As part of its proposed no-strike clause, the Re-spondent sought a waiver of the employees' statu-tory rights to engage in unfair labor practice strikesand to seek redress from the Board or other tribu-nal for discipline imposed under the clause on strik-erswho are replaced. 5 The judge found that thewaiver of rights sought by the Respondent was a"non-permissive" subject of bargaining in conflictwith public policy and that the Respondent's insist-ence to impasse on it constituted a violation of Sec-tion 8(a)(5), separate from the surface bargainingviolation.We disagree with any implication in the judge'suse of the term "non-permissive" that the dualwaiver of rights demanded by the Respondent is anillegalbargaining subject.Generally, a no-strikeclause is a mandatory subject of bargaining.6 Thereis nothing in the Act which prohibits a union fromcontractually waiving the employees' right to strikeover unfair labor practices'' as long as it satisfies itsduty of fair representation. Further, the proposedwaiver of the right of replaced striking employeesto avail themselves of the Board's processes must,in the absence of other evidence, be read as permit-ting only nondiscriminatory application, and it doesnot extend to any other possible appeals by em-ployees to the Board on other matters. Because thiswaiver is merely derivative of the waiver of theright to strike, it, too, is a mandatory subject ofbargaining.Consequently,we find that the Re-spondent would have been entitled to insist to im-passe on the dual waiver of rights in question.8 Ac-cordingly, the Respondent's conduct with respectto the proposed waivers was neither violative ofSection 8(a)(5) nor indicative of bad-faith bargain-ing.5The Respondent's proposed no-strike provisions are set out as Ap-pendices B and E of the judge's decision6 Shell Oil Co,77 NLRB 1306 (1948).7SeeMastro Plastics Corp v. NLRB,350 U.S. 270 (1956),MetropolitanEdison Co Y. NLRB,460 U S 693 (1983).8Having found that the proposed waivers are mandatory subjects ofbargaining, we find it unnecessary to decide whether the parties reachedimpasse on them, and we disavow the judge's determination that the par-tieswere at impasse regarding the waivers on 15 November 1983What remains of the totality of conduct relied onby the judge in finding surface bargaining are cer-tain statements by supervisors to employees regard-ing the negotiations.We have found, in agreementwith the judge, that in February 1984 a supervisorthreatened two employees with discharge and thefutility of bargaining. The judge also found that atunspecified times during the course of negotiationsfivedifferent supervisorsmade workplace, state-ments to three employees to the effect that the Re-spondent would not enter into a contract and- thatadverse consequences would occur if the employ-ees went on strike. Although finding that a numberof these statements occurred within the 6-monthlimitations period of Section 10(b), the judge did_not find them to be violative of Section 8(a)(1), butmerely cited them as evidence of bad-faith bargain-ing.We conclude that the 8(a)(1) threat which wehave found and the other supervisory statementscited by the judge are not sufficient to prove thatthe Respondent intended to frustrate the Union andemployees in their attempts to negotiate a collec-tive-bargaining agreement.There is no evidencethat any of the supervisors involved were actualparticipants in those negotiations or in the develop-ment of the Respondent's negotiation policy. Thisaway-from-the-table conduct is not sufficient to in-validate that which was otherwise lawful, good-faith bargaining by the Respondent.In view of our findings that the Respondent didnot violate Section 8(a)(5), it follows that the strikewas not an unfair labor practice strike. According-ly,we also reverse the judge's finding that the Re-spondent violated Section 8(a)(3) by permanentlyreplacing its striking employees.ORDERThe National Labor Relations Board orders thatthe Respondent, Reichhold Chemicals, Inc., Ken-sington,Georgia, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Threatening its employees with discharge orother reprisals if they engage in concerted activitieson behalf of the Union, or with the futility of theircontinued support of the Union as their bargainingagent.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act. REICHHOLD CHEMICALS(a)Post at itsfacility inKensington,Georgia,copies of the attached notice marked "Appendix."9Copies of the notice, on forms provided by the Re-gionalDirector for Region 10, after being signedby the Respondent's authorized representative,shallbe postedby the Respondent immediatelyupon receiptand maintained for 60 consecutivedays inconspicuous places including all placeswherenoticesto employees are customarily posted.Reasonable steps shallbe taken by the Respondentto ensurethat the notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps theRespondent has taken to comply.s If this Order is enforced by a judgmentof a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-al Labor Relations Board"shall read "Posted Pursuantto a Judgment ofthe United States Courtof Appeals Enforcingan Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE. WILL NOT threaten you with discharge orother reprisals if you engage in concerted activitieson behalf of Teamsters Local 515, or threaten youwith the futility of your continued support of theUnion as your bargaining agent.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.REICHHOLDCHEMICALS, INC.Josephine S.Miller,Esq.,andVictor A.McLemore, Esq.,for the GeneralCounsel.641LowellW. Olson, Esq. (Constangy, Brooks, and Smith),ofAtlanta, Georgia, for the Respondent.Tim Edwards, Esq. (Gerber, Gerber & Algee),of Memphis,Tennessee, for the Charging Party.DECISIONSTATEMENT OF THE CASELAWRENCE W. CULLEN, Administrative Law Judge.This case was heard before me on 3, 4, 5, 30, and 31 Oc-tober 1984, at La Fayette, Georgia. The hearing washeld pursuant to a complaint issued by the Regional Di-rector for Region 10 of the National Labor RelationsBoard (the Board) on 21 August 1984. The complaint isbased on an amended charge filed by Teamsters Local515 (the Union or the Charging Party) on 13 August1984, and alleges that Reichhold Chemicals, Inc. (the Re-spondent) has violated Section 8(a)(1) of the NationalLabor Relations Act (the Act) by issuing a threat of dis-charge to Respondent's employees if they joined or en-gaged in activities on behalf of the Union and that it hasviolated Section 8(a)(5) of the Act by refusing to bargainin good faith and that it has violated Section 8(a)(3) ofthe Act by refusing to allow its employees to return towork following an unfair labor practice strike and theemployees' unconditional offer to return to work. Thecomplaint is joined by the answer of Respondent where-in it denies the commission of any violations of the Act.'On the entire record in this proceeding, including myobservation of the witnesses who testified herein, andafter due consideration of the positions of the parties andbriefs filed by the General Counsel and Counsel for Re-spondent, I make the followingFINDINGSOF FACT AND ANALYSIS 1I.JURISDICTIONThe complaint alleges, the Respondent admits, and Ifind that Respondent is, and has been at all times materi-al,aGeorgia corporation with an office and place ofbusiness at Kensington, Georgia, where it is engaged inthemanufacture of chemical products, that during thepast calendar year (prior to the filing of the complaint), arepresentative period, Respondent sold and shipped fromitsKensington, Georgia facility finished products valuedin excess of $50,000 directly to customers located outsidethe State of Georgia, and that Respondent is, and has-been at all times material, an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.11.THE LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I findthat the Union is, and has been at all times material, alabor organization within the meaning of Section 2(5) ofthe Act.1The General Counsel'sunopposed posthearing motion to correct therecord byincluding therein itsG C Exh.18 in the rejected exhibit file isgranted. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE APPROPRIATE UNITThe complaint alleges, the answer admits, and I findthat:All production and maintenance employees em-ployed by Respondent at its Kensington, Georgiafacility, including all lab technicians, but excludingalloffice clerical employees, professional employ-ees, technical employees, guards and supervisors asdefined in the Act, constitute a unit appropriate forthe purpose of collective bargaining within themeaning of Section 9(b) of the Act.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn 5 November 1982, following an election held on 27and 28October1982, the Union was certified as the ex-clusive bargaining representative of all of the employeesin the above-described unit. In December 1982 the Unionrequested that the Respondent bargain collectively withitand in January 1983 the Respondent and the Unioncommenced bargaining an initial labor agreement be-tween them. At the request of the Union the partiesagreed to defer negotiating with respect to economicmatters until agreement was reached on noneconomicmatters.During the period of the commencement of ne-gotiations from January 1983 untilFebruary1984,whenthe last negotiation meeting was held, the parties met on29 separate occasions.During these negotiations the par-ties submitted proposals and counterproposals and agree-ment was reached on a number of items. However, as ofthe date of the final negotiation session in February 1984,the parties had not agreed to several noneconomic mat-ters(some of which are the subject of the allegations ofbad-faith bargaining in the complaint),and had not com-menced bargaining with respect to economic matters. On1April1984 the Union struck the Employer's facilities.The strikewas of short duration and the Unionofferedthe employees back to work to the Employer uncondi-tionally on6 April 1984. The Employerhad hired somestrike replacements during the short strike period andsubsequently allowed its employees to return to workexcept for thosefor whomstrike replacements had beenhired.As ofthe date of the hearing in this matter, 27strikers had not been returnedto work by the Employer.B. TheAlleged 8(a)(1) Violation-the Alleged ThreatIssued bySupervisorJoe Henryto employees JamesStoker and JimmieWarnockFactsEmployee James Stoker testified that in the secondweek of February 1984 he and employee Jimmie War-nock were working in the Employer's chemical laborato-ry when Shift Supervisor Joe Henry entered the labora-tory to pick up some shipping sheets. A conversation oc-curred concerning how business was and Stoker toldHenry "that it looked like we was going to have to goout on strike" and that Henry replied that if the employ-ees went out on strike they would lose their jobs as theEmployer was not going to give the employees a con-tract. Stoker then inquired of Henry whether he thoughtthe Respondent would give the employees a labor agree-ment if they went on strike to which Henry replied,"No, I don't" and "Things are going to be different."Stoker asked Henry what he meant and Henry replied,"Well, you will find out if you go on strike." JimmieWarnock testified that Henry had stated that the Re-spondent would not give the employees a contract andthat if they struck, the employees would lose their jobs.Henry denied having had the conversation or havingmade the statements although he acknowledged that he`went through the lab once a shift as part of his responsi-bility as a shift supervisor.He testified further that in February or March 1984,he went into the lab and found the phone off the hookafter unsuccessful attempts by a foreman to get in touchwith the employees in the lab and that he asked Stokerwhy the phone was off the hook and told him that heHenry would appreciate it if he Stoker would try tokeep the phone on the hook. He contended that this wasthe only conversation he had with Stoker and Warnock.He acknowledged on cross-examination that he hadtalked to Stoker and Warnock on other occasions in thelab and that he has had general conversations with them.He also acknowledged having been present at meetingswhere the foremen or supervisors were informed as towhat was occurring in the contract negotiations betweenthe Respondent and the Union. He testified that the ne-gotiations were "briefly just scanned over" and that theywere not informed as to the details but were told that"things were going smooth" and that "it was in the lan-guage stage and we weren't involved in any of that and Iwasn't really concerned about it." He testified he did notrecall ever having been asked anything concerning thecontract by the employees, that they may have done sobut that he just did not recall.AnalysisI credit the testimony of employees Stoker and War-nock that Henry issued the threat as set out above. Ifound their testimony to be specific and credible. Con-versely, I did not believe the denial of Henry that he hadmade such a threat. I also find it unlikely and do notcredit his testimony that he was only generally apprisedof the status of negotiations to the limited extent thatthingswere going smoothly and that negotiations werein the language stage. I also consider it unlikely that hewould not recall whether he had conversations with em-ployees concerning the ongoing negotiations. I accord-ingly find that Respondent violated Section 8(a)(1) of'theAct by the issuance of said threat of discharge and thefutility of bargaining for a labor agreement, by its super-visor Henry to employees Stoker and Warnock.C. The Various Alleged Statements of Respondent'sSupervisors to Certain of Respondent's EmployeesConcerning the Contract NegotiationsFactsEmployee David Reece testifiedthatbetween January1983 and1April1984(the date of the commencement of REICHHOLD CHEMICALSthe strike), he had conversations with several of Re-spondent's supervisors, specificallyCharlesMitchell,Terry Johnson, Joe Henry, Clyde Willingham, and MacAgnew concerning the status of the contract negotia-tions.He testified that he had these conversations withCharles Mitchell, a production foreman on the A shift "acouple of times a month," but could not recall whenthese conversations took place, but testified they tookplace in the control room, the breakroom, and the strip-per room. He testified that "Mitchell said more thanonce the company did not intend to give us a contractand if we did go out on strike, we could and would bepermanently replaced, that they were going to run theplantwith us or without us." He testified further that"Bobby" Edwards [sic Evans] was present at the time ofthis conversation.Reece also testified that Clyde Willingham, a shift su-pervisor, spoke with him concerning the Union on an av-erage of once every 2 or 3 months, that these conversa-tions occurred in the store room and in the breakroom,but was also unable to place the dates or times of theseconversations. Reece testified that Willingham told him,"that he was afraid we were going to lose our jobs. Thecompany did not intend to give us a contract. They weregoing to run the plant if we went out on strike, wewould be replaced."Reece testified also that Day-Shift Yard Crew Fore-man Mac Agnew discussed the Union with him aboutonce a month when he (Reece) was on the day shift inthe control room, and that Agnew told -him that theCompany would not give the employees a contract andthat if they went on strike they would be replaced andlose their jobs.Reece ' also testified that Production Foreman TerryJohnson spoke to him once every 2 or 3 months con-cerning the Union in either the control room or the pro-duction foreman's office, but could not place the time ordate of these conversations. Reece testified that Johnsontoldhim "that we were making a mistake, that weweren't going to get a contract, and if we went out onstrike,when we did we would be replaced."Reece also testified that Shift Supervisor Joe Henrydiscussed the Union with him every 2 or 3 months in thecontrol room and possibly the breakroom, but wasunable to place the date or time of these conversations,Reece testified that Henry told him "that the companyhad no intention of giving us a contract. If we went outon strike, we would lose our job."Warehouse employee Charles Smith testified thatduring the period from January 1983 until April 1984, hehad conversations with Mac Agnew with whom heshared an office in the warehouse approximately once amonth, but could not place 1 he times or dates of theseconversations. Smith testified that "Mac Agnew told methat we would never get a contract, and we would standto lose our job if we went on strike."Employee Bobby Evans testified that he had approxi-mately 15 conversations with Supervisor Charles Mitch-ellconcerning the Union after January 1983, that theconversations occurred once or twice a month andpicked up in number following the strike vote taken bythe Union in August 1983. He placed these conversations643as having occurred primarily in the vicinity of the break-room with approximately two of them occurring in thelab.On two occasions employee Reece was also present.On other occasions employees Charles Autrey, CharlesHughes, and Jimmie Warnock may have been present.He was unable to place the dates or times that these con-versations occurred. On these occasions Mitchell stated"that we didn't have a chance of getting a contract, thecompany was not going to give us one and if we didstrike,we would be without a job."Respondent called as witnesses Supervisors Clyde Wil-lingham, Terry Johnson, James "Mac" Agnew, WesleyLee "Joe" Henry Jr., and Charles T. Mitchell, each ofwhom denied the statements attributed to him by the em-ployees concerning the Union.SupervisorWillingham initially testified on direct ex-amination that he had never talked to David Reece abouttheUnion, nor had any conversations with any otheremployee when he told the employees that Respondentwould never give the Union a contract. He testified thathe was kept up to date concerning the progress of nego-tiations and that he had attended meetings with HermanAllison who was Respondent's outside counsel with re-spect to labor relations and the chief negotiator for Re-spondent.On cross-examination,Willingham acknowl-edged that he had heard employees discuss the pendingcontract negotiations and that the employees had askedhim how the negotiations were progressing, but deniedthat he told the employees anything as he contended thathe did not know how negotiations were progressing. Inresponse to further questioning on cross-examination,Willingham admitted that he had answered employees'questions concerning contract negotiations. He also ad-mitted having had general conversations with employeeReece, but denied that they involved contract negotia-tions. In response to my questioning, Willingham testifiedthat he told several employees who questioned him con-cerning contract negotiations that they were in the lan-guage stage, but that was all he knew as he had not beeninformed of any more specific details of the status of thenegotiations.He testified further on redirect examinationthat he had attended three supervisory meetings duringthe course of the negotiations.Supervisor Terry Johnson testified on direct examina-tion that he had had only a single conversation withReece concerning the Union, and that this took place theday after the election and involved a statement by ReecethatReece appreciated that Johnson had not said any-thing to Reece prior to the election concerning theUnion. He denied having had any other conversationswith Reece concerning the Union. On cross-examination,he denied having had any knowledge of the progress ofnegotiations although he had attended supervisory meet-ings, but denied that the negotiations were discussed atthose meetings. He testified that he was told not to talkto the employees concerning the Union. He acknowl-edged that the employees sometimes asked him how ne-gotiationswere progressing, but testified that he toldthem he did not know.James "Mac" Agnew denied that he had ever talkedto Reece about the Union He acknowledged having had 644DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscussionswith employee Charles Smith about theUnion when he would ask Smith (a member of the unionbargaining committee)whether there had been anyprogress and Smith would reply that the parties weremaking progress. He denied ever having told Smith thatRespondent would never give the Union a contract orthat the employees would lose their jobs if they went onstrike.He admitted that he had answered employees'questions concerning negotiations. He acknowledged thathe had attended supervisory meetings when Respondentupdated the supervisors and foremen on the progress ofnegotiations. In answer to questions from me, Agnewtestified that, in response to questions by the employeesconcerning the progress of negotiations, he answeredtheir questions if he knew the answer and if he did notknow the answer, he found out. However, in response tofurther questioning by me, he was unable to rememberwhen these conversations occurred, with whom they oc-curred, or what he had told them.Wesley "Joe" Henry, a shift supervisor, testified thathe had never had any conversation with Reece concern-ing the Respondent's unwillingness to give the employ-ees a contract or their replacement in the event theystruck the Respondent. As noted previously in this deci-sion, he also denied the statements attributed to him byemployees Stoker and Warnock that he had told them inFebruary 1984 that Respondent would never give theUnion a contract and that they would lose their jobs ifthey went on strike. He acknowledged on cross-examina-tion that he had general conversations with Reece, War-nock, and Stoker. He acknowledged also that he had at-tended supervisory meetings when the supervisors wereapprised of the status of negotiations, that they were toldnegotiationswere going smoothly and were in the lan-guage stage. He testified he was not informed of the firststrikevote (in August 1983) at these meetings, butlearned of it from the employees. He testified he did notrecallwhether he had been asked any questions aboutnegotiations by the employees, but testified this mighthave occurred.Production Foreman Charles Mitchell testified that hehad not made the statements attributed to him by em-ployee Reece to the effect that the Respondent did notintend to give the employees a contract and that theywould be permanently replaced if they went out onstrike as Respondent was going to run its business withor without the employees. He also denied having madethe statements attributed to him by employee Evans con-cerning the negotiations or the Respondent's unwilling-ness to give the employees a contract. He also testifiedthat he could recall no specific, discussion with an indi-vidual employee concerning the Union but testified heoverheard conversations between other employees con-cerning the Union and negotiations. On cross-examina-tion,he acknowledged that on some occasions he lis-tened to conversations among the employees concerningthe progress of negotiations and may have joined inthese conversations and that he heard employees statethat they wished contract negotiations would be com-pleted ("for it to get over with"). He did not recall theemployees involved in these conversations other thanemployee Ragland who was a member of the Union's ne-gotiating committee and with whom he discussed negoti-ations individually. In addition, Respondent called sever-al employees who are currently employed byRespond-ent, all of whom testified that they had not been threat-ened with the futility ofbargaining or adverse conse-quences if the employees went on strike.AnalysisI credit the testimony of employees Reece, Smith, andEvans that the statements attributed to the various super-visorswere made to the employees over the course ofthe contract negotiations as set out above to the effectthatRespondent would not enter into a contract, thatbargainingwas futile, and that adverse consequenceswould occur if the employees went on strike.In makingthese determinations, I have considered the interests ofthewitnesses.Neither set of witnesses are impartial.Thus, each of the General Counsel'switnesses to thesealleged conversations are employees who were perma-nently replaced and were not returned to work followingtheir unconditional offer to return. Each of the supervi-sors called by Respondent to rebut the charges are cur-rently employed by Respondent. I have also consideredthe inability of the General Counsel's witnesses to speci-fy dates andtimes concerning these alleged statementsby Respondent's supervisors. However,Iam convincedthat these employees were candid concerning these con-versations, notwithstanding their substantial interest inthe outcome of these proceedings and their inability tospecify the dates and times of these conversations. I findthat this inability is (as the General Counsel contends) re-lated at least in part to the large number of instances in-volved over an extended period oftime.I also considerirrelevant the testimony of several current employeescalled by Respondent that they themselves were notthreatenedwith the futilityof bargaining or adverse con-sequences if the employees went on strike.Icannot subscribe to Respondent's contention thatthese antiunion statements should not be imputed to itunder these circumstances on the ground that the super-visors were not kept abreast of the status of negotiations.Ifind it unlikely that the supervisors were apprised ofnegotiations by Respondent only to the limited extenttestified to by the supervisors that they were told onlythat the parties were at odds over language. I also do notfind credible the uniform denials of these supervisors thatsuch conversations took place. I note particularly in thecase of supervisor Agnew that he acknowledged thatconversations had occurred between him and the em-ployees concerning negotiations, but when questioned byme about as to the specifics, he testified he was unable torecall. I found the denials of these conversations by thesesupervisors to be stilted and unconvincing. I thus con-clude that the various statements attributed to Respond-ent's supervisors did occur and reflected Respondent'sintent to frustrate the Union and employees in their at-tempts to negotiate a collective-bargaining agreement. REICHHOLD CHEMICALS645D. The AllegedBargaining ViolationsFactsFollowing the Union's certification in December 1982and its submission of its initiall contract proposal mailedto the Respondent on 28 December 1982, the partiescommenced negotiations for an initial labor agreementwith the first meeting held on 18 January 1983. Thechief spokesman and negotiator for the Union was NoelRobert Carl Logan Jr., the Union's president and busi-ness manager. On several occasions during the course,ofnegotiations, other union representatives served as thespokesman for the Union in the absence of Logan. Thechief spokesman and negotiator for the Respondent wasits attorney, Herman Lee Allison. Including their initial,negotiation meeting of 18 January 1983, the parties en-gaged in 29 separate bargaining sessions with the finalsession held on 15 February 1984. At the request of theUnion the parties had agreed to set aside economic mat-ters for discussion until noneconomic matters were re-solved.In February 1983 the Respondent submitted its initialcontract proposal including a lengthy and broad manage-ment-rights clause, a restrictive grievance definition, anda restrictive unauthorized work stoppage clause. It subse-quently amended its management-rights and unauthor-izedwork stoppage proposals on 13 October 1983.2During the course of negotiations the patties resolvedmany substantive issues. However, agreement was notreached on the management-rights clause, the definitionof a grievance, or the unauthorized work stoppageclause.These, three clauses, among others, remaineditems of dispute throughout negotiations.BusinessManager Logan testified as follows: Follow-ing the submission of the Union's initial proposal on 28December 1982, the parties commenced bargaining on 18January 1983. The Company, through its representativeAllison, submitted its initial proposals at a later meetingon 24 February 1983, including its proposals on thegrievance procedure, management-rights, and unauthor-ized)work stoppage (Jt. Exh. 1).Various aspects' of the Union's and the Company's pro-posals were discussed throughout the course of negotia-tions with agreement reached on a number of proposalsand a number remaining unresolved. At the 18 March1983 session, Allison told the union representatives thattheCompany had to have a basic management-rightsclause with the rights set out in the agreement. Companyruleswere also discussed and Allison stated that theCompany wanted sole discretion with the Union havingno recourse through the grievance procedure. Stewardswere discussed as were the grievance procedure and un-2App A-Respondent'soriginalManagement Rights Proposal of 24February 1983-Jt Exh IApp B-Respondent'soriginalUnauthorized Work Stoppage Propos-al of 24 February1983-Jt Exh 1App C--Respondent's definition of a grievance in its original Griev-ance Procedure and Arbitration Proposal of 24 February 1983-Jt Exh1App D-Respondent'sManagement-Rights Proposalof 13 October1983-G.C Exh. 7App E--Respondent'sUnauthorizedWork Stoppage Proposal of 13October1983-G C. Exh 8authorized work stoppage clauses, among others. At thesession of 26 July 1983, section 1 of the grievance proce-dure was discussed and Allison stated the Company's po-sition that a grievance was a specific violation of thecontract whereas the Union contended a grievance was a(1) violation of the contract, (2) violation of past prac-tice, (3) unfair treatment, or (4) violation of the law. Atthat meeting Allison stated that the Company was goingto have a management»rights clause and that the Unionwould be precluded from arbitratingmanagementrights.Logan stated there would be a management-rights clausebut the Union would not give up its right to grieve. Alli-son stated the Union would not have the right to grievethe selling or closing of the plant in whole or in part.Logan said he had never signed a contract with that pro-vision,whereas Allison stated he had never signed onewithout it. Logan told Allison he thought the Companywas attempting to obtain an unfair advantage. At thenext meeting on 27 July 1983, various provisions of man-agement rights were discussed. Allison asked Loganwhether he had any proposals to work out the disagree-ments, and Logan told him "Not at this time."At the session of 13 August 1983, the parties also dis-cussed the definition of a grievance and Allison askedLogan what a grievance was to which Logan repliedthat it was a violation of the contract, past practice, law,or unfair treatment. Certain other items of the grievanceprocedure were agreed upon at that meeting. During thismeeting inspection rights were also discussed, concerningwhether a management representative should accompanya union representative at all times when he is in theplant.The Company's position was that the union repre-sentative should be accompanied by a management rep-resentative,whereas the Union's position was that heneed not be accompanied by a management representa-tive.At the meeting of 18 August 1983, the parties dis-cussed grievance and arbitration and in answer to an in-quiry by Allison, Logan told Allison the Union was notprepared to respond to the Company's proposals withregard to the grievance and arbitration procedure as hedid not think there was any movement at that time andhe would need to discuss this with the Union's attorneys.At the 30 August 1983 meeting, it was noted that thenoneconomic items remaining open or unresolved at thattimewere checkoff,managementrights,protection ofrights,maintenance of stewards, work stoppage, subcon-tracting, pay day, and appendix B. At the meeting of 15September 1983, the parties discussed grievance and arbi-tration and management rights. Logan told Allison atthatmeeting that the Union would not agree to a morefavorable provisions clause, and that the management-rights clause was a strikeissue.Logan listed what theUnion considered to be strike issues, which were themore favorable provisions clause, grievance and arbitra-tion,checkoff,management rights, no-strike (unauthor-ized work stoppage), protection of rights, special rights,stewards,discharge and suspension,maintenance ofstandards, and subcontractingAt the meeting of 30 Sep-tember 1983, Logan gave the Company a typed list ofunion proposals on remaining noneconomic issues and 646DECISIONSOF NATIONALLABOR RELATIONS BOARDmadeita package and also gave the Company amendedmanagement-rights and unauthorized work stoppage pro-posals.The next meeting was 13 October 1983, and Allisontold the Union that their package had left very littleroom for the Company tonegotiateand that he had de-letedfrom the Company's proposal a requirement underthe no-strike clause that employees cross a lawful pri-mary picket line of another employer. Logan respondedthatthiswas covered in the Union's protection of rightsproposal,whereas Allison responded regarding the set-ting up of picket lines, and stated if the parties had acontract the employees would be expected to come towork and cross a picket line. Logan responded, "You aretrying to restrict the grievance procedure and precludean arbitrator from rulingon legitimategrievances," andAllison responded, "You are absolutely right." At thatpoint the partiesstated that they had made all the movesthey could. The Company withdrew its more favorableprovisionsclause atthismeeting.The nextmeeting washeld on 14 October 1983, andAllisonstatedthe Company had made all the movementitcould under the current circumstances, and Logan re-plied that, "I guess we'were there, we had agreed to dis-agree"and stated that, "We intend to take action." Theremainderof themeetinginvolved Allison's statementsthat the Company intended to operate the plant andwould hire replacements, that the employees would bepermitted to keep their insurance if they entered theplant and made arrangementsto do so, and that he ex-pected any picket line to be peaceful or the Companywould takeaction.The next meeting was held on 15 No-vember 1983, at which time a Federal mediator wascalled inat the request of the Union. Various issues werediscussed at this meeting.The Union made the Companya packageoffer accepting the Company's section 1-A inplace of the Union's section 1 grievance procedure pro-posal, acceptingthe Company's proposal in regard to"Agreement" and withdrawing the Union's protection ofrights and maintenanceof standards proposals if theCompany would accept the Union's last proposal onmanagementrights and unauthorized work stoppage, andalsowithdraw its proposal on the scope of the agree-ment.The Company agreed to accept the Union's offer toaccept the Company's section 1 proposal of the griev-anceprocedure, but stated that the grievance procedurewould otherwiseremain asproposed by the Company.Allison stated that the Company had made its last offeron managementrights and unauthorized work stoppage.Logan told Allison that the Company had "grabbed upall the goodies" and otherwise "stood pat" on their posi-tion,and unlessthe Company would rethink its position,the Union would withdraw its proposals submitted as ofthisdate. In responseto a question from the mediator,Allison stated thatmanagementrightswere not subjectto arbitration.The mediator asked Allison about unfairlabor practice strikes, and Logan stated the Union hadthe rightto engage in anunfair labor practice strikeunderthe law, and Allison replied it did not if it werewaived in the contract.In responseto a statement byLogan that the Company's position was that manage-ment rights were not arbitrable, Allison responded,thatthiswas not so as the first sentence stated that manage-ment rights was subject to the agreement. The nextmeeting was held 13 December 1983, and at the begin-ning of the meeting Logan announced that since theCompany had rejected the Union's proposals of 15 No-vember 1983, that the Union was withdrawing these pro-posals and was now proposing its proposals of 30 Sep-tember 1983, except in the area of itsmanagement-rightsand no-strike clauses wherein the Unionwas reinstatingits proposal of 18 March 1983. The Company requested acaucus, and on its return Allison stated the Companywould stand with their last offer, and that the Union hadtaken a giant step backward in its negotiations.The parties agreed to adjourn until the Union couldmake arrangements for its attorney to represent them innegotiations. The next meeting was held on 15 February1984, at which time the Union was represented by its at-torney Tim Edwards, and which was also attended bythe Federal mediator. At that meeting the definition of agrievance was discussed at length with Edwards address=ing inquiries to Allison who told Edwards that past prac-tice,management rights, and wage levels were excludedfrom the grievance procedure. Allison told Edwards thatthe Company was attempting to get an express waiver ofsympathy strikes, and also that once the agreement wassigned, the employees cannot go on strike for any reasonwhatsoever. Allison told Edwards the only aspect to bearbitrated if an employee went on strike was the questionof participation, but that the severity of discipline im-posed by the Company on the employee was not arbitra-ble.Allison acknowledged that the Company was requir-ing an express waiver of the employees' Section 7 rightsunder its unauthorized work stoppage proposal.Logan testified that two strike votes were taken. Ini-tially on 2 August 1983, Logan held a meeting with theemployees and told them that it looked as if they werenot going to be able to obtain an agreement without astrike,as the Company's management-rights proposalwould supersede the remainder of the contract; the Com-pany's no-strike clause proposal would prevent a strikefor any reason whatsoever or honoring a picket line ofany kind; the Company'smanagement-rightsproposalsseverely restricted what could be grieved; and the Com-pany's inspection rights proposal barred private conver-sations between union representatives and employees,and required stewards to conduct union business on theirown time. He concluded that no self respecting unionwould put their name on such a contract. The employeesvoted unanimously to strike at that meeting.Subsequently on 1 April 1984, Logan met with the em-ployees again and informed them of the status of negotia-tions and told them that the Company's language wasunreasonable and a strike was inevitable and reviewedtheCompany's management-rights proposalagain andtold the employees it would supersede the remainder ofthe contract. He also reviewed what he had told them inthe 7 August 1983 meeting with regard to the Compa-ny's unauthorized work stoppage 'proposal, and that ifthey agreed to these proposals, the employees .would nothave a significant labor agreement. A voice vote was REICHHOLD CHEMICALStaken and the employees unanimously agreed to strikethatdate,which they did. The strike lasted 6 days'whereupon the Union offered the employees back towork.to the employer unconditionally on 6 April 1984.UnionBusinessAgent Terrence E. Guffey testifiedthat he attended the 1 August 1983 meeting at which theemployees voted to strike and the 1 April 1984 meetingatwhich Logan told the employees that the manage-ment-rights clause proposed by Respondent would super-sede("take away")the other clauses in the contract.Guffey also testified that Logan discussed all of the con-tractual provisions on which the parties had not agreed,including the unauthorized work stoppage clause, afterwhich a voice vote of the employees was taken and theyunanimously voted to strike.On 6 April 1984 Guffey of-fered the striking employees back to work unconditional-ly to Respondent's plant manager Potts.The testimony of Logan and Guffey concerning thetwo strikevote meetings was essentiallycorroborated byemployees Stoker,Warnock, Reece, Smith,and Evans,who testified concerning these meetings.Stoker recalledthat Logan discussed the management-rights clause, thegrievance and arbitration procedure,the no-strike clause,and Respondent's proposal that a management represent-ativeaccompany union representatives during plantvisits.Stoker testified thatat the 1 April1984 meeting,Logan reviewed the management-rights clause and thegrievance procedures and told the employees that noself-respecting union would accept the Respondent's pro-posals.Reece testified that Logan told the employees atthe 1 April meeting that the Respondent's proposed man-agement-rights clause was unreasonable.Smith testifiedthat Logan discussed the management-rights clause, theno-strike clause, and several other clauses atthe 1 Aprilmeeting.Warnock testified that Logan discussed themanagement rights and no-strike clauses and plant visitsat both meetings.Evans testified that Logan told the em-ployees at the August 1983 meeting that the Respond-ent's proposed management-rights clause would super-sede the restof the contractand also discussed the no-strike clause,and that Logan told the employees at the 1Aprilmeeting that the Respondent'spositionwas thesame and called for a strike vote.The Respondent called 14 employees who either re-turned to work during the course of the strike or wererecalled by Respondent after the strike, and who wereall currently employed by Respondent at the time of thehearing.Most of these employees generally testified ondirect examination that at the strike vote meetings theyhad attended in August 1983 and/or April 1984, Logandiscussed as the central strikeissue the Union's demandthat it be allowed to make plant visits without the ac-companiment of management representatives,and also anissue concerning stewards performing their union dutieswhile on paid working time.On cross-examination, someof these employees acknowledged that Logan had dis-cussed the Respondent'smanagement-rights proposal andno-strike clause while other employees could not recallwhether he had done so.Respondent's legal counsel and negotiatorHerman Al-lison testified that the Respondent was willing at alltimes to bargain with the Union, attended all scheduled647meetings,exchanged proposals,and that the partiesreached agreement on many issues involving concessionson both sides, but that the Union remained unwilling todiscuss the Respondent'sproposedmanagement-rightsclause throughout the course of negotiations;thatRe-spondent at no time told the union representatives thatany of its proposals or positions were final or that it wasunwilling to consider counterproposals,and that it wasprepared to meet and was awaiting contact from theFederal mediator to set another meeting following theFebruary 1984 meeting, and was unaware of the strikeuntil it occurred on 1 April 1984; that following thestrike it commenced to hire permanent replacements forthe striking employees,but permitted those employeeswho had not been replaced to return to work followingthe end of the strike and placed the remaining strikers ona preferential hiring list.Allison testified as follows: On one occasion in June1983, he requested that union business agent Guffey, whowas substituting for Logan,discussRespondent's pro-posed management-rights clause and Guffey responded,"There ought to be something better to talk about thanthat."At another bargaining session on 26 July 1983, heoffered toBusinessManager Logan to go through Re-spondent'smanagement-rights clause point-by-point andtold him everything was open to discussion,but was un-successful in getting Logan to discuss it, except thatLogan listed the items of the management-rights propos-al the Union did not agree with, and that he (Allison)asked Logan whether he (Logan) had any proposal forresolving the management-rights clause or any part of itand that Logan responded, "Not at this time " Loganwould not tell Allison what problems he had with Re-spondent'smanagement-rights proposal or its unauthor-ized work stoppage clause. The parties also disagreed onthe definition of a grievance.At theJulymeeting,Logan continued to object tomanagement's proposal that union representatives be ac-companied through the plant by management representa-tives.During the course of negotiations,the parties re-moved several items from other articles and placed theminto Respondent's management-rights proposal to obtainagreement on the other articles. At a negotiation meetingon 15 September 1983, Logan told Allison that "We areall in on Grievance and Arbitration," as he Logan sawno significant movement that could be made and thensuggested the parties discuss management rights, andthen listed six items of the Respondent's proposed man-agement-rights clause as strike issues, and then designat-ed several strike issues in Respondent's unauthorizedwork stoppageclause.Logan then told Allison that therewere other items in these two clauses which were alsostrike issues,but which the Union was willing to discuss.The parties never discussed in detail any of the six itemsdesignated as strike issues in Respondent'smanagement-rights proposal or any of the six items designated asstrike issues in Respondent's unauthorized work stoppageproposals.The six designated strike issues in the management-rights clause were: (1) "the unqualified right to place anyor all of such rights into effect without notice to, or ne- 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDgotiationswith, the union"; (2) "the right to determinefrom time to time which jobs shall be paid on piece,hourly, piece incentive, or bonus rate, including the rightto formulate and institute such systems unilaterally andwithout notice to any party"; (3) "the right to determine... or other tests for the security of the employees,plant premises, or property of the Company's"; (4) "theright to determine whether to use employees full-time orpart-time"; (5) "the right to establish, revise, or discon-tinue policies, practices, procedures,rules andregulationsfor the conduct of business, and from time to time tochange, amend, modify, or abolish such policies,'prac-tices, rules and regulations subject to the provisions ofthis agreement"; (6) "It is hereby agreed that the re-served management rights as set forth herein, or else-where in this Agreement, shall not be subject to thegrievance and arbitration provisions of this Agreementnor shall they be subject to impairment by an arbitrationaward under this Agreement." The six designated strikeissues in the Respondent's unauthorized work stoppageproposalwere: (1) the prohibitionagainstsympathystrikes; (2) the prohibitionagainst"including any mannerof stoppage not herein specified or anticipated by theparties. Failure or refusal on the part of any employee tocomply with any provision of this Article shall be causefor whatever disciplinary action, including suspension ordischarge, againstwhatever number of employees isdeemed necessary by the Company. In administeringsuch discipline, the Company may distinguish betweenleaders and other participants in the unauthorized workstoppage, strike, slowdown, or other interference withproduction."; (3) following a requirement in the clausethat the Unionuse allefforts at its disposal to returnstriking employees to work and enforce all penalties pro-vided for in its constitution and "the failure of the Unionto so act, after due notice given by the Company, shallbe construed to mean that the Union sanctioned or con-doned the action of the employees involved. Such com-munication shall be communicated by the Company as itdeems appropriate."; (4) "Neither the violation of anyprovision of this Agreement nor the commission of anyact constituting an unfair labor practice or otherwisemade unlawful by any federal, state, or local law shallexcuse the employees, the Union, or the Company fromtheir obligations under the provisions of this Agree-ment."; (5) "It is expressly understood and agreed that anemployee covered by this Agreement shall not withholdtheir services from the Company in connection with anylabor dispute, whether or not at the Employer's prem-ises, and it is agreed that the Union will not authorize orcondone the action of any employee in so withholdingtheir services, including cases where the performance ofsuch services may require that the employees cross andwork behind picket lines established by this or otherlocal unions or other labor organizations at any place, in-cluding a customer's place of business. There shall be norefusal to work on, handle, or produce any materials orequipment because of a labor dispute affecting this Com-pany, a vendor purchaser, supplier, or carrier of said ma-terials or equipment."; (6) "It is further agreed that ifsuch prohibited activity occurs the Company shall havethe unrestricted right to replace any and all such partici-pants and they shall have no further rights under thisAgreement and no action in law or equity or before anyadministrative agency, including the National Labor Re-lations Board. This right to replace employeesengaginginmisconduct prohibited by this Article shall be in addi-tion to other disciplinary action, as deemed appropriateby the Company, provided for in this Article."At the hearing Allison contended that the designatedstrike issue number 6 in Respondent's unauthorized workstoppage proposal was a "throw away," that he insertedto trade off by giving it up in order to bargain for some-thing else in another clause. Allison testified that Loganalso listed check off, inspection rights, and stewards asstrikeissues,but contended that the only area of dis-agreement with respect to stewards was whether theywould be paid, and that the only disagreement on inspec-tion rights was whetherunionrepresentativesmust beaccompanied by members of management when theymade plant tours, and that the Respondent had alreadyindicated to the Union that it would agree to check off,but wanted to discuss it under economicissues and toobtain something in return for it. Allison testified furtherthat on 30 September 1983 Logan gave Respondent acounterproposal as a package on noneconomicmattersand told Respondent that it had to be accepted in totaland could not be accepted in part only. This package in-cluded a typed counterproposal on management rightsand on unauthorized work stoppages. Allison told LoganRespondent would need to review the counterproposaland to reconvene to consider it, and the parties metagainon 13 October 1983, at whichtimeRespondent of-fered a counterproposal to the Union's proposal of 30September 1983, and told the Union that it was not apackage offer and the Union could select items of agree-ment if it chose. According to the testimony of Allison,he inquired whether Logan would agree to insert "lead-ership ability" in the requirements for the quality controlshift leader position if the Respondent agreed to all ofthe outstanding issues and Logan stated he would not doso.3Allison also withdrew the Respondent's most favor-able provisions clause. Logan proposed that the partiesadjourn for the day and that Respondent give him its po-sition the next day. The parties met the nextmorningand Allison told Logan that the Respondent could notmove further at this time because of the Union's insist-ence that Respondent accept the Union's package pro-posal in its entirety or not at all, but that Respondentwas willing to consider any changes or revisions theUnion would advance, and that the Union was free topick and choose among the proposals offered by Re-spondent. The Union requested a break, and on its returnLogan stated, "Herman [Allison], I reckon we arethere," and after further conversation stated, "Reluctant-ly,we must take action." Allison then told Logan that inthe event of a strike the Respondent would continue tooperate the plant with replacements if necessary to doso, and would permit the employees to continue theirgroup insurance if they came in and madearrangements3Logan wasrecalled onrebuttal by the GeneralCounsel and deniedthat Allisonhad made such an offer. REICHHOLD CHEMICALS649to do so,and thatRespondentexpected any picket lineto be peaceful.Loganrequested Respondent to contacthim if therewas a change in its position and stated hewould do the same.Allison testified further that on 15 November1983, atthe Union'srequest,the partiesmet with aFederal medi-ator,Maurice Tipple. At Allison's request, Logan wentover severaloutstanding itemsand proposedchanges onsome of them. The Respondentcaucused and on itsreturntold Loganhis proposals were not significant, butthat Respondentwould go throughthem and did so atthismeeting,and Respondent agreed to some of theUnion's proposedchanges, includingthe Union's agree-ment to acceptthe Respondent'sdefinition of a griev-ance.Allison told Logan that withrespect to manage-ment rightsthatRespondent's"position at this point intime was as stated in ourlast offer," but denied that hehad told Logan thatthe Respondent had made its lastoffer on management rights and unauthorizedwork stop-page. The last offer ofRespondentreferred to by Allisonwas its written proposal of13 October 1983. After Alli-son had gonethrough all of these provisions, the Unioncaucused and on its return statedthatRespondent "hadgobbled upall the goodies and stuck to [its] position."The parties'representativesLogan and Allison then metwith themediator and agreed to another meeting whichwas ultimately scheduledfor 13December1983.Allisoncontendsthat afterthe meeting;the parties were in agree-ment withrespect tomanagement rights and in substan-tialagreement on the unauthorizedwork stoppageclause.At the meeting of 13 December 1983, Loganstated that since Respondenthad rejectedhis last propos-al thathe was withdrawingallof the Union's proposalsat the last meeting and was returningto the Union's pro-posals of 30 September 1983, except with respect to man-agement rights and unauthorized work stoppage,with re-spect to both of which the Unionwas returning to its ini-tialproposalof 18 March1983.Respondent caucusedand on its returnAllison told Logan thathe was upset ashe had thought they wereclose to agreementand thatthe Union hadtaken a giant stepbackwardin their nego-tiations.Logan suggested he bring inthe Union's attor-ney Tim Edwards,and Allison agreed.The partiesnext met on 15February 1984, with Ed-wards speakingon behalf ofthe Union. Edwards com-menced by asking Allison questions as towhat was cov-ered in the grievanceprocedureand what wasexcluded.Allison toldhim management rights was excluded fromthe grievance procedure.Edwards also inquiredwhetherAllison wasattempting to obtain an expresswaiver ofsympathy strikes to which Allisonreplied inthe affirma-tive.Questioning by Edwardscentered primarily onwhat was coveredunder the grievance and arbitrationprocedure.The meetingbroke upwith Respondent walk-ing out in protest over Edwards' method of questioningAllison.When the partiesreturned,Edwards toldAllisonthat theunauthorizedwork stoppageclausewas notagreeable, and he believed that another paragraph of theRespondent'sproposal on unauthorized work stoppageswas not legal.At the suggestion of the mediator, the par-ties adjourned.Allison subsequently receiveda call fromthe mediatorasking whether he would bewilling to meetinMarch, and agreed to do so but had no further contactfrom the mediator.Management rights had never beendiscussed.The Union's proposal of 30 September 1983, regardingmanagement rights was almost identical to the Respond-ent's proposal with the exception of Respondent's pro-posal that management rights were not subject to thegrievance procedure,and the Union's 30 September 1983unauthorizedwork stoppage clause was considerablymore restrictive than its 18 March proposals.On cross-examination,Allison acknowledged that he at no timeadvised the Union that there were any throwaways inRespondent'sunauthorized work stoppage proposal.Analysis1.The surfacebargaining allegationThe GeneralCounsel contends that Respondent en-gaged in surface bargaining in violation of Section 8(a)(5)and (1) of the Act inthis case by insisting on a broadmanagement-rightsclause and a restrictive grievanceprocedure and unauthorizedworkstoppage clause as thebroadmanagement-rights clause retained in Respondentcontrol over every facet of the employmentrelationshippermitting management to change these terms and condi-tions of employment at will,and that this,along with therestrictive grievance procedurewhich precluded the as-sertion of anything arguably a management right as agrievance and the restrictive unauthorizedwork stop-page clausewhich prohibitedthe employees from engag-ing in a strikeof anykind including an unfair labor prac-tice strike or a Section502 strikeprotesting hazardousconditions(which wouldbe particularly applicable in thecase of a chemical manufacturing operation such as Re-spondent has), which precluded access to the NationalLaborRelationsBoardor any othergovernmentalagency, all combined to render the labor agreement anullity.The GeneralCounsel reliesonNLRBv.HermanSausageCo., 275 F.2d 229, 231 (5th Cir.1960),whereinthe Board and court looked to the substantive positionstaken by theemployer in bargainingto determine wheth-er the employerhad made a good-faith effortto bargain,and concluded it hadnot.Asin the instant case, the em-ployerhad engaged in bargaining over a long period oftime, exchanged proposals,and made concessions, butthe court held inHerman Sausage,supra,thatthese ac-tionsby the employercould be themethod by which theemployer could conceal its strategy to make bargainingfutile.The General Counselalso reliesonA-I Icing SizeSandwiches,265 NLRB 850 (1982), a case it asserts is fac-tually verysimilar to the instant case and in which casethe Boardfoundthat the employer's state of mind wasinconsistentwith awillingness to reach agreement inview of its insistence on its management-rights, no strike,and nondiscrimination and wage proposals"retaining toitselftotalcontrol overvirtuallyevery significant aspect,of the employment relationship." InA-I King Size Sand-wiches,supra,the employeralso had proposed restrictivegrievance and no strike clauses as in theinstant case. TheGeneral Counsel also relies on the statements of Re-spondent's supervisors to certainof theemployees as 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound supra to the effect that Respondent would notagree to a contract, and that adverse consequenceswould occur if the employees went on strike. The Gen-eralCounsel also points to the conduct of Respondent'schief negotiator Allison as evidence of Respondent's lackof good faith in bargaining for a labor agreement, par-ticularly his manner of testifying at the hearing in thiscase, and his assertion at the hearing that a portion of itsunauthorized work stoppage proposal was merely a bar-gaining chip to be thrown away as the parties camecloser to agreement, but which proposal was never with-drawn by Respondent even after the onset of the strike,aswell as Allison's alleged refusal to answer the ques-tions of the Union's attorney Edwards in a meaningfulway concerning what types of matters could be grieved,and his assertion at the trial that the Union refused todiscuss theRespondent'smanagement-rightsproposalwhich was denied by Union Business Manager Logan.The Respondent contends that the record is devoid ofany evidence of dilatory tactics on the part of Respond-ent, but rather shows that Respondent met atall reasona-ble times, exchanged proposals, and reachedagreementwith the Union on a number of contract clauses whereasthe Union's chief negotiator Logan was absent on severaloccasions and that the other union representatives, whosubstituted for him on those occasions, were unpreparedto engage in meaningful contract discussions, and furtherthat the Union was unable or unwilling to discuss theRespondent'smanagement-rights proposal during theentire course of bargaining notwithstanding repeated at-tempts by Allison to persuade them to discuss Respond-ent's proposals or to offer counterproposals to resolvethe differences between the parties. Respondent particu-larly relies on Logan's withdrawal of the Union's 30 Sep-tember 1983 proposals as evidence of its own lack ofgood faith in bargaining. The Respondent relies onNLRB v. American National Insurance Co.,343 U.S. 395(1952),wherein the parties were "deadlockedon a man-agement-function clause and the Court held that such aclause was not evidence of bad faith" and concluded theparties' "inability to reach agreement was due to theUnion's unyielding position in opposing the management-functionclause."Respondent also relies onChevronChemical Co.,261 NLRB 44 (1982), for the propositionthat an employer's proposal of a strongmanagement-rights clause and no-strike clause in conjunction with alimited arbitration clausemay be merely evidence oflawful hard bargaining rather than unlawful surface bar-gainingby the employer. Respondent also relies onGulfStatesMfrs.,579 F.2d 1298 (5th Cir. 1978), wherein thecourt reviewed the Board's finding of bad-faith bargain-ing againstthe employer and held that if any party wereguilty of bad-faith bargaining it was the Unionas a resultof its recalcitrancein bargainingas contrasted with theemployer's willingness to meet and bargain, the employ-er's lack of dilatory tactics,and itsassumption of "thebulk of the responsibility for preparing proposals andwriting up agreements." The Respondent also relies onNLRB v. Tomco Communications,567 F.2d 871 (9th Cir.1978), wherein the court reversed the Board's finding ofsurface bargaining by the employer in that case and re-jected as vague the Board's use of the phrase "termswhich no self respecting union could be expected toaccept" in the Board's finding that the employer's finaloffer was evidence of bad faith.In the instant case I conclude that Respondent did,through its chief negotiator Allison, assert that it had tohave a broad management-rights clause, a restrictivegrievance definition, and a restrictive unauthorized workstoppage clause, the combination and net effect of which,if it were successful in obtaining these clauses as set out,would have been to retain complete controlinmanage-ment over the terms and conditions of employment of itsemployees, and would have rendered the labor agree-ment as meaninglessin view of management's unrestrict-ed right to change the terms and conditions of employ-ment at management's whim, and would have renderedthe Union as totally ineffective in representing the em-ployees.After a review of all the testimony I am convinced(notwithstanding Allison's testimony at the hearing thatthese clauses were open to negotiation) that theseclauseswere presented to the Union as a fait accompli as whatmanagementhad to have in order to reach agreement(elicitedmanagement rights which were not subject tothe grievance procedure and complete waiver of all ofthe employees' Sec. 7 rights). I do not credit Allison's as-sertion at the hearing that the waiver of statutory rightscontained in the unauthorized work stoppage clause wasa mere bargaining chip or throwaway. I find implausiblethat Allison would not have withdrawn this provision ifitwere in fact a mere bargaining chip. I find that theproposals in combination made by Respondent were un-reasonable and impeded any prospects for reachingagreement. I also find that the Union sufficiently detaileditsopposition to these clauses and that Respondent waswell aware of this opposition, but took no steps to re-solve them. I do not credit Allison's testimony that on 30September 1984 he offered to settle alloutstanding issuesif the Union would agree to the insertion of "leadershipability" as a qualification for the quality control shiftleader position. I find this implausible in view of Re-spondent's insistenceon these proposals over the ex-tended period of negotiations and credit Logan's testimo-ny that Allison did not make such an offer.Ialsofind that Respondent persistedin itspositionthroughout negotiations that it had to have the controlsetoutin itsmanagement-rights, unauthorizedworkstoppage, and grievance definition proposals, and thatAllisonwas well aware that these were the major im-pediments to agreement between the parties. I reject Re-spondent's assertion that the stumbling block to agree-ment was the Union's failure to negotiate and discuss theissues,particularly themanagement-rights clause. It isclear that Logan advised Allison what the items of dis-pute were with respect to his proposals, and that Allisontook no significant actions to resolve the disputes, ormade no significant concessions with respect to them.However, it is undisputed that Respondent was preparedto and did meet with the Union at agreed-on times, andthat there was no evidence of a refusal of Respondent tofurnish information, and there was no evidence it other-wise engaged in any technical violations concerning the REICHHOLD CHEMICALSmechanics of the negotiations. Rather, it appears that Re-spondent was somewhat more diligent in attending meet-ings prepared to discuss matters than was the Union, al-though I do not find that the Union was dilatory in bar-gaining.I find that the Board law set out inHerman Sausage,supra, andA-I King Size,supra, is applicable here. I findthatRespondent engaged in surface bargaining in viola-tion of Section 8(a)(5) and (1) of the Act by its insistenceon the combination of its broad management-rightsclause, its restrictive unauthorized work stoppage clause,and its restrictive definition of a grievance, which wasinconsistent with a sincere desire to reach an agreement.I do not find that the Union's withdrawal of its packageproposal was evidence of its bad faith in negotiating anagreement, but I find it was the result of the frustrationof the Union in its unsuccessful efforts to reach an agree-ment, and Respondent's unwillingness to make any mean-ingful changes in its proposalsof whichithad been ap-prised by the Union were strike issues.I also have considered the violation of Section 8(a)(1)found herein which occurred in the 10(b) period andwhich in my view was indicative of Respondent's intentto frustrate the collective-bargaining process in thisregard, and the various other instances of Respondent'sintent to frustrate agreement which were found by me assetout above. In making the determination that Re-spondent engaged in surface bargaining, I have also con-sidered the Respondent's insistence to impasse on thewaiver of the employees' statutory rights, a nonpermis-sive subject of bargaining, as found infra in this decision.Ihave also considered Allison's assertion at the hearingthat Respondent's proposal that the employees statutoryrights be waived was merely a bargaining chip on whichhe did not intend to insist. As found above, I did notcredit thisassertion.Thus,IFind that the totality of theevidence in this case supports a finding that Respondentengaged in surface bargaining in violation of Section8(a)(5) and(1) of the Act.Ihave also considered the Board's recent decision inRescar, Inc.,274 NLRB 1 (1985), wherein the Board inreliance onNLRB Y. American National Insurance Co.,343 U.S. 395, 407-408 (1952), stated:Moreover, it is not the Board's role to sit in judg-ment of the substantive terms of bargaining butrather to oversee the process to ascertain that theparties are making a sincere effort to reach agree-ment.In theRescarcase, the Board disagreed with the ad-ministrative law judge's conclusion that the employerhad tied together broad management-rights and no-strikeclauses inflexibly with a severely limited grievance arbi-trationprovision,but rather found that two of theclauses had been agreed on early in negotiations whilethe third clause remained a matter of dispute at the timeof the cessation of bargaining. Additionally, the Board intheRescarcase did not rely on a statement by the em-ployer's vice president that the employer would not signa contract noting that the statement had occurred prior651toa presettlement agreement and outside the 10(b)periodIn the instant case, unlike theRescarcase, all threecontract clauses(the broad management-rights clause,the unauthorized work stoppage clause, and the restric-tive grievance procedure) were tied together, and Re-spondent insisted on them without substantial changethroughout the course of bargaining to the point of im-passe up to and including the 1 April strike and beyond.Moreover, in the instant case, the 8(a)(1) violation found(wherein Supervisor Henry told two employees that theemployer wouldnot signa contract and that they wouldbe replaced if the employees went on strike) occurredwithin the 10(b) period, as did certain of the other state-ments to the same effect by others of Respondent's su-pervisors.Although the General Counsel'switnesseswere unable to place the dates of these conversations,their testimony clearly established that certain of theseinstancesoccurred within the 10(b) period. Moreover,unlike theRescarcase,Respondent in this case insistedon the waiver of the employees' statutory rights which Ihave found is further evidence of its intent to frustratethe collective-bargaining process. I note also with the ne-gotiations involved in the instant case, an initial agree-ment between the parties may be more difficult toachieve than an amendment to a preexisting agreement.However, I find that Respondent'sstancethroughoutbargaining was that it had to have an agreement thatwould give it total control, and that it essentially main-tained this inflexible position with respect to the manage-ment-rights clause, the unauthorizedwork stoppageclause, and the restrictive grievance procedure, and thatitfollowed through on the threat of its supervisors andof Allison that it would replace the employees in theevent of a strike.I find also thatChevron Chemical Co.,supra, relied onby Respondent, is distinguishable from the instant case.In theChevroncase, the Board found that the employerhad notengaged inbad faith or surface bargaining by in-sisting on its management-rights, no-strike, and arbitra-tion proposals. In that case, the Board citedNLRB v.American National Insurance Co.,supra:[T]he Board has been afforded flexibility to deter-mine . . . whether a party's conduct at the bargain-ing table evidences a realdesireto come into agree-ment . . . and specifically we do not mean to ques-tion in any way the Board's powers to determinethe latter question,drawing inferences from theconduct of the parties as a whole.In theChevroncase, unlike the instant case, the Boardspecifically found a lack of other evidence which wouldsupport a finding of bad faith, stating at 47:Finally, no other unfair labor practices are involvedhere, and the record reflects no conduct by Re-spondent away from the bargaining table whichwould suggest that its negotiating positions weretaken in bad faith. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, I conclude and find that Respondent en-gaged in surface bargaining in violation of Section 8(a)(5)and (1) of the Act.2.The alleged insistence to impasse onnonmandatory subjects of bargainingThe General Counsel also contends that Respondentviolated Section 8(a)(5) and (1) of the Act by its insist-ence to impasse on nonmandatory subjects of bargainingin the unauthorized work stoppage proposal, specificallyby its insistence to impasse on its proposal that the Unionand employees waive their statutory rights to engage inunfair labor practice strikes and of access to the Boardand other governmental agencies and the courts. Thewaiver of statutory rights in futuro as was proposed byRespondent in this case is a nonpermissive subject of bar-gainingin conflict with public policy and insistence toimpassethereon violated Section 8(a)(5) and (1) of theAct. SeeAmerican Cyanamid Co.,235 NLRB 1316, 1324,1325 (1978), enfd. 592 F.2d 356 (7th Cir. 1979). I findthat the parties were at an impasse concerning this clauseon 15 November 1983, under either Logan's or Allison'sversion of that meeting. This impasse continued intoFebruary 1984, up to and including the 1 April 1984strike by the employees.Accordingly, I find that Respondent violated Section8(a)(5) and (1) of the Act by insisting to impasse on anonpermissive subject of bargaining.E. The Alleged 8(a)(3) ViolationsIfind that the evidence supports a finding that thestrike was an unfair labor practice strike in protest of Re-spondent's unfair labor practices as found herein. Al-though other issues (such as the inspection right disputeand stewards' pay dispute) were undoubtedly on thetable and discussed at the strike vote meeting, the pri-mary focus of the strike was to protest Respondent's in-flexible stand at the bargaining table concerning its man-agement-rights, grievance, and no-strike proposals, in-cluding its proposal that the employees waive their statu-tory rights.It is undisputed that, subsequent to the initiation of thestrike by the employees, the Respondent commenced tohirepermanent replacements.When the employeeslearned of this and after the Union's business managerLogan learned that employees of another of Respond-ent's facilities would not support these employees in theirstrike, theUnion's representative offered each of thestriking employees back to work unconditionally andeach employee did so individually. At that point the Re-spondent ceased to hire permanent replacements andshortly thereafter recalled and allowed to return to worka number of employees who had not yet been perma-nently replaced. It, however, refused to allow the re-mainder of its striking employees to return to work con-tending they had been permanently replaced. As of thedate of the hearing, 27 of the striking employees had notbeen allowed to return to work notwithstanding their un-conditional offer to do so.As I have found that the Respondent violated Section8(a)(5) ofthe Act byengaging in surface bargaining andby its insistence to impasse on a nonpermissive subject ofbargaining, I conclude that the strike was an unfair laborpractice strike. It is well established that employers maynot permanently replace employees engaged in an unfairlabor practice strike as the Respondent did here. I ac-cordingly find that Respondent violated Section 8(a)(3)of the Act by permanently replacing its striking employ-ees.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESThe unfair labor practices of Respondent as foundherein have an effect upon commerce within the mean-ing of Section 2(6) and(7) of the Act.CONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The Union is the certified bargaining representativefor the following appropriate unit:All production and maintenance employees em-ployed by Respondent at its Kensington, Georgiafacility, including lab technicians, but excluding alloffice clerical employees, professional employees,technical employees, guards and supervisors as de-fined in the Act.4.Respondent violated Section 8(a)(1) of the Act bythe threat of discharge, and the futility of bargaining fora labor agreement with the employer issued to its em-ployees by Respondent's supervisor.5.Respondent bargained in bad faith in violation ofSection 8(a)(5) and (1) of the Act by engaging in surfacebargaining and by insisting to impasse on the waiver ofthe employees' statutory rights.6.Respondent violated Section 8(a)(3) and (1) of theAct by permanently replacing its employees who wereengaged in an unfair labor practice strike against Re-spondent.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take the following affirmativeactions designed to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(5)and (1) of the Act by engaging in surface bargaining andby insisting to impasse on a waiver of the employees'statutory rights, I shall recommend that Respondent, onrequest, bargain with the Union as the exclusive repre-sentative of the employees in the appropriate unit con-cerning terms and conditions of employment and, if anunderstanding is reached, embody the understanding in asigned agreement.Having found that Respondent failed and refused on 6April 1984, on their unconditional request to return towork, to reinstate its striking employees, I shall recom- REICHHOLD CHEMICALSmend that Respondent be ordered to offer to all strikingemployees immediate and full reinstatement to theirformer positions and make them whole for any loss ofearnings or benefits suffered as a result of Respondent'srefusal to honor their unconditional request to return towork,with interest thereon, to be computed in themanner prescribed inF.W. Woolworth Co.,90 NLRB289 (1950). Interest thereon shall be computed as setforth inFlorida Steel Corp.,231NLRB 651 (1977). SeegenerallyIsis Plumbing Co.,138 NLRB 716 (1962).[Recommended Order omitted from publication.]APPENDIX ARespondent's Original Management Rights Proposalof February 24, 1983Joint Exhibit 1ARTICLE - MANAGEMENT RIGHTSThisAgreement is not intended to interfere with,abridge or limit the Company's right to manage its plant.In order to operate its business and except as expresslyand specifically limited or restricted by a provision ofthisAgreement, the Company reserves and retains infull, exclusively and completely, any and all managementrights, prerogatives, and privileges previously vested inor exercised by the Company, and the unqualified rightto place any or all of such rights into effect withoutnotice to, or negotiations with, the Union. These rightsinclude, but are not limited to: the right to plan, direct,control, increase, or decrease the operations; the right todeterminewhether the operations or any part thereofcontinues; the right to establish new jobs and job classifi-cations and to abolish, combine, or change existing jobs,classifications and their requirements; the right to estab-lish the rates of pay for new job classifications; the rightto determine from time to time which jobs shall be paidon piece, hourly piece incentive or bonus rate, includingthe right to formulate and institute such systems unilater-ally and without notice to any party; the right to deter-minethe price of its product or services, the sales meth-ods, the volumes of sales and the methods of productionand financing; the right to determine the products to bemanufactured, sold or handled and the services to berendered including their quantity and quality; the rightto shift products in and our of the plant; the right to, inits discretion, schedule and assign orreassignwork dutiesfor regular and overtime work and to establish reasona-ble standards in accordance with its determination of theneeds of the jobs and the operation; the right to increaseor decrease the number of jobs, employees, shifts, and/orthe number of working hours per day or per week; theright to determine shift schedules and change suchscheduling; the right to have its work or any portionthereof including repairs and/or maintenance done byany person, firm or corporation; the right to establish,modify, rescind, or change and the right to enforcesafety rules for the orderly conduct of plant operations,including the right to impose discipline, up to and includ-ing discharge, for violation thereof; the right to deter-minethe need for and administration of physical exami-653nations, mental tests, or other tests for the security of theemployees, plant premises, or property of the Company;the right to determine the qualifications for, and makethe selection of, its managerial and supervisory forces;the right to purchase products,materialsand parts fromany source including the right to determine the purchaseprice of all such purchases; the right to determine wheth-er to use employees full time or part time; the right tochangematerials,processes,methods, products, tech-niques and/or machines, equipment and operations andto discontinue or introduce new materials, processes,methods, techniques and/or machines, equipment andproducts; the right to determine the selection, retention,or substitution of any vending service; the right to deter-mine the method of funding each Company benefit in-cluding the identity and selection of the carrier or trust-ee.The Company shall be the sole judge of applicantsfor employment as well as employee qualifications, phys-ical fitness and the skills required for each job classifica-tion and the qualifications and standards necessary forany of the jobs it may have or may create in the futureand whether such standards necessary for any of the jobsitmay have or may create in the future and whethersuch standards and levels are being met; the Companyshall determine the number of employees it shall employat any one time, the number assigned to any particularfunction, division, or assigned area, the policies affectingthe selectionand trainingof new employees, and theright to establish, revise or discontinue policies, prac-tices, procedures, rules and regulations for the conductof business, and from time to time to change, amend,modify or abolish such policies, practices, rules and regu-lations. Subject to the provisions of this Agreement, theCompany shall have the right to determine when over-time shall be worked and to require employees to workovertime; the right to transfer employees from job tojob, work station to work station, and shift to shift, andto change, add to or reduce the number of employees,shift and work schedules; the right to determine whether,when and where there is a job opening; the right to sepa-rate probationary employees without recourse to anyprovision of this Agreement; the right, in its sole discre-tion, to hire or rehire employees, transfer, or layoff em-ployees because of lack of work or other legitimatereason, and recallemployees who are laid off; demote,promote, suspend, discipline or discharge for any causenot in violation of this Agreement. The rights of man-agement will not be used to discriminate against any em-ployee because of their membership in the Union.It is expressly understood and agreed that all rightsheretofore exercised by the Company or inherent in theCompany as the owner and operator of the business, oras an incident to the managemenet thereof, not expresslycontracted away by a specific provision of this Agree-ment are retained solely by the Company. Any rightsgranted to or acquire by the employees or the Unionunder this Agreement or during its life shall have no ap-plication beyond the terms of this Agreement or any re-newal thereof.The failure of the Company to exercise any power,function, authority, or right reserved or retained by it, or 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe exercise of any power, function, authority, or right ina particular manner shall not be deemed a waiver of theright of the Company to exercise such power, function,authority, or right, or to preclude the Company from ex-ercising the same in some other manner, so long as itdoes not conflict with an express provision of this Agree-ment.The Company has and shall retain the right to move,sell, close, liquidate, or consolidate the plant in whole orin part, and to separate its employees in connection withsaidmoving, selling, closing, or liquidating of the plantor any portion thereof; however, in the event the Com-pany decides to do so, it will negotiate with the Unionconcerning the effects thereof upon the employees. It isfully understood and agreed that the decision to move,sell,close, or liquidate shall rest solely with the Compa-ny and its obligation shall be limited to advising concern-ing such decision and negotiating concerning the effectsthereof on the employees.It is agreed that the reserved management rights as setforth herein, or elsewhere in this Agreement, shall not besubject to the grievance and arbitration provision of thisAgreement nor shall they be subject to impairment by anarbitration award under this AgreementIt is further agreed that the Company shall have theunrestricted right to determine where production shall beperformed and may, notwithstanding this Agreement orany provision herein, transfer work to or from the loca-tion covered by this Agreement to or from any other lo-cation, as it may deem necessary or appropriate, at anytimeAPPENDIX BRespondent's Original Unauthorized WorkStoppage Proposal of February 24, 1983Joint Exhibit 1ARTICLE- UNAUTHORIZEDWORKSTOPPAGEFor the duration of this Agreement, the Union, its offi-cers, representatives,members and the employees cov-ered by this Agreement, shall not authorize, instigate,cause, aid,, encourage, ratify or condone, nor shall any ofthe aforementioned parties take part in any strike, slow-down,work stoppage, boycott, picketing, sympathystrike,blockage of ingress or egress at the Company'spremises, or other interruption or interference of a likeor similar nature with the work of the Company includ-ing any manner of stoppage not herein specified or an-ticipated by the parties Failure or refusal on the part ofany employee to comply with any provision of this Arti-cle shall be cause for whatever disciplinary action, in-cludingsuspensionordischarge,againstwhatevernumber of employees is deemed necessary by the Com-pany. In administering such discipline, the Company maydistinguish between leaders and other participants in theunauthorized work stoppage, strike, slowdown, or otherinterference with productionIt is agreed that in the event of a work stoppage, pick-eting, or other curtailment of any nature unauthorized bytheUnion shall, upon receiving notice thereof, immedi-ately send a telegram to its steward or other representa-tive at the plant, with a copy to the Company, orderingthose employees engaged in such illegal activity toreturn to work and immediately cease the violation. TheUnion further agrees to use all efforts at its disposal andwithin its power to see that they do so including the im-position of any and all penalties provided for in theUnion's constitution The failure of the Union to so act,after due notice given by the Company, shall be con-strued to mean that the Union sanctioned or condonedthe action of the employees involved. Such communica-tions shall be communicated by the Company as it deemsappropriate. The Union further agrees that the work willproceed as ordered and that any complaints as to man-agement's orders shall be handled through the GrievanceProcedure; and thaT, a refusal to perform work orderedby management shall be considered a violation of thisAgreement.In consideration of this "No Strike" pledge by theUnion and employees, the Company shall not lock outemployees for the duration of this Agreement provided,however, this Agreement should not be construed as re-quiring the Company to stay in continuous operationcontrary to its rights contained in the Management'sRights clause of this Agreement. Neither the violation ofany provision of this Agreement nor the commission ofany act constituting an unfair labor practice or otherwisemade unlawful by any federal, state or local law shallexcuse the employees, the Union or the Company fromtheir obligations under the provision of this Agreement.The Union agrees that for the full term of this Agree-ment, and any renewal or extension thereof, it will at alltimes cooperate fully with the Company in maintainingfull production.It is expressly understood and agreed that an employeecovered by this Agreement may not withhold their serv-ices from the Company in connection with any labor dis-pute,whether or not at the Employer's premises, and itisagreed that the Union will not authorize or condonethe action of any employee in so withholding their serv-ices, including caseswhere the performance of suchservices may require that the employees cross and workbehind picket lines established by this or other localunions or other labor organizations at any place, in-cludng a customer's place of business. There shall be norefusal to work on, handle, or produce any materials orequipment because of a labor dispute affecting this Com-pany, a vendor, purchaser, supplier or carrier of said ma-terials or equipmentThe Company shall have the sole and complete rightto immediately discharge any employee participating inany unauthorized strike, slowdown, walk-out or anyother cessation of work and such employee or employeesshall not be entitled to nor have any recourse to anyother provision of this Agreement, including the Griev-ance and Arbitration provision.In the event of misconduct prohibited by this Article,neither party shall meet or discuss the merits of the dis-pute until such time as the illegal action is terminated. Itis further agreed that if such prohibited activity occurs REICHHOLD CHEMICALSthe Company shall have the unrestricted right to replaceany and all such participants and they shall have no fur-ther rights under this Agreement and no action in law orequity or before any administrative agency, including theNational Labor Relations Board. This right to replaceemployees engaging in misconduct prohibited by this Ar-ticle shall be in addition to other disciplinary action, asdeemed appropriate by the Company, provided for inthisArticle.APPENDIX CRespondent's Original Grievance Procedure andArbitration Proposal of February 24, 1983Joint Exhibit 1ARTICLE-GRIEVANCE PROCEDURE ANDARBITRATIONSection 1.Grievance Procedure(a)A grievance is a complaint wherein it is allegedthat the Company has failed to abide by the terms of thisAgreement.It is specifically understood and agreed thatno dispute shall be considered subject to the grievanceprocedure if the matter grieved about is not specificallycovered by this Agreement.Should any employee feel that he is aggrieved by anorder of management or his supervision,it is understoodand agreed the employee shall first obey such order ordirection prior to having any recourse to the GrievanceProcedure as set forth herein.APPENDIX DRespondent's Management Rights Proposal ofOctober 13, 1983General Counsel's Exhibit 7ARTICLE-MANAGEMENT RIGHTSThisAgreement is not intended to interfere with,abridge or limit the Company's right to manage its plant.In order to operate its business and except as expresslyand specifically limited or restricted by a provision ofthisAgreement, the Company reserves and retains infull,exclusively and completely, any and all manage-ment's rights, prerogatives, and privileges previouslyvested in or exercised by the Company, and the unquali-fied right to place any or all such rights into effect.These rights include, but are not limited to: the right toplan, direct, control, increase, or decrease the operations;the right to determine whether the operations or anypart thereof continues; the right to establish new jobsand job classifications and to abolish, combine, or changeexisting jobs, classifications and their requirements; theright to establish the rates of pay for new job, classifica-tions:, the right to determine the price of its products orservices, the sales methods, the volume of sales and themethods of production and financing; the right to deter-minethe products to be manufactured, sold or handledand the services to be rendered including their quantityand quality; the right to shift products in and out of theplant:, the right to, in its discretion, schedule and assign655or reassign work duties for regular and overtime work;the right to increase or decrease the number of jobs, em-ployees, shifts, and/or number of working hours per dayor per week; the right to determine shift schedules andchange such scheduling; the right to have its work orany portion thereof including repairs and/or maintenancedone by any person, firm or corporation; the right to es-tablish,modify, rescind, or change and the right to en-force safety rules for the orderly conduct of plant oper-ations, including the right to determine the need for andadministration of physical examinations and mental tests;the right to determine the qualifications for, and makethe selection of, its managerial and supervisory forces;the right to purchase products, materials and parts fromany source including the right to determine the purchaseprice of all such purchases; the right to determine wheth-er to use employees full time or part time; the right tochange materials, processes,methods, products, tech-niques and/or machines, equipment and operations andto discontinue or introduce new materials, processes,methods, techniques and/or machines, equipment andproducts; the right to determine the selection, retention,or substitution of any vending service; the right to deter-mine the method of funding each Company benefit in-cluding the identity and selection of the carrier or trust-ee.The Company shall be the sole judge of applicantsfor employment, physical fitness and the skills requiredfor each job classification and the qualifications andstandards necessary for any of the jobs it may have ormay create in the future and whether such standards andlevels are being met; the Company shall determine thenumber of employees it shall employ at any one time, thenumber assigned to any particular function, division, orassigned area and the policies affecting the selection andtraining of new employees. The Company shall have theright to determine when overtime shall be worked and torequire employees to work overtime; the right to transferemployees from job to job, work station to work station,and shift to shift, and to change, add to or reduce thenumber of employees, shift and work schedules; the rightto determine whether, when and where there is a jobopening; the right to separate probationary employeeswithout recourse to any provision of this Agreement; theright, it its sole discretion, to hire or rehire employees,transfers, or layoff employees because of lack of work orother legitimate reasons, and recall employees who arelaidoff;demote, promote, suspend, discipline or dis-charge for just cause. The rights of management will notbe used to discriminate against any employee because oftheir membership in the Union.It is expressly understood and agreed that all rights-heretofore exercised by the Company or inherent in the-Company as the owner and operator of the business, oras an incident to the management thereof, not expresslycontracted away by a specific provision of this Agree-ment are retained solely by the Company. Any rightsgranted to or acquired by the employees or the Unionunder this Agreement or during its life shall have no ap-plication beyond the terms of this Agreement or any re-newal thereof. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe failure of the Company to exercise any power,function,authority or right reserved or retainedby it, orthe exercise of any power,function,authority or right ina particular manner shall not be deemed a waiver of theright of the Company to exercise such power,function,authority,or right,or to preclude the Company from ex-ercising the same in some other manner,so long as itdoes not conflcit with an express provision of this Agree-ment.The Company has and shall retain the right to move,sell, close,liquidate,or consolidate the plant in whole orin part,and to separate its employees in connection withsaidmoving,selling,closing,or liquidating of the plantor nay portion thereof;however,in this event the Com-pany will negotiate with the Union concerning the ef-fects thereof upon the employees.It is fully understoodand agreed that the decision to move,sell, close,or liqui-date shall restssolelywith the Companyand its obliga-tion shall be limited to advising concerning such decisionand negotiating concerning the effects thereof on the em-ployees.It is agreed that the reserved management right as setforth herein,or elsewhere in this Agreement,shall not besubject to the grievance and arbitration provisions of thisAgreement nor shall they be subject to impairment by anarbitration award under this Agreement.It is further agreed that the Company shall have theunrestricted right to determine where production shall beperformed and may, notwithstanding this Agreement orany provision herein,transfer work to or from the loca-tion covered by this Agreement to or from any other lo-cation,as it may deem necessary or appropriate at anytime.It is understood and agreed that this Management'sRights provision shall not be exercised in such a way asto conflict with any other provision of this Labor Agree-ment.APPENDIX ERespondent'sUnauthorizedWork StoppageProposal ofOctober 13, 1983General Counsel'sExhibit 8ARTICLE-UNAUTHORIZED WORKSTOPPAGEFor the duration of this Agreement, the Union,its offi-cers,representatives,members andthe employees cov-ered by this Agreement,shall not authorize,instigate,cause,aid, encourage,ratify or condone,nor shall any ofthe aforementioned parties take part in any strike, slow-down,work stoppage,boycott,picketing,sympathystrike,blockage of ingress or egress at the Company'spremises, or other interruption or interference of a likeor similar nature with the work of the Company includ-ing any manner of stoppage not herein specified or an-ticipated by the parties.Failure or refusal on the part ofany employee to comply with any provision of this Arti-cle shall be cause for whatever disciplinary action, in-cluidngsuspensionordischarge,againstwhatevernumber of employees is deemed necessaryby the Com-pany In administering such discipline, the Company maydistinguish between leaders and other participants in theunauthorized work stoppage,strike,slowdown,or otherinterference with production.It is agreed that in the event of a work stoppage, pick-eting,or other curtailment of any nature unauthorized bythe Union, the Union shall, upon receiving notice there-of, immediately send a telegram to its steward or otherrepresentative at the paint,with a copy to the Company,ordering those employees engaged in such illegal activityto return to work and immediately cease the violation.The Unionfurther agrees to use all efforts at its disposaland within its power to see that they do so including theimposition of any and all penalties provided for in theUnion's constitution. The failure of the Union to so act,after due notice given by the Company,shall be con-strued to mean that the Union sanctioned or condonedthe action of the employees involved Such communica-tion shall be communicated by the Company as it deemsapprorpiate.The Union further agrees that the work willproceed as orderd and that any complaints as to manage-ment'sorders shall be handled through the GrievanceProcedure; and that a refusal to perform work orderedby management shall be considered a violation of thisAgreement.In consideration of this "No Strike" pledge by theUnion and employees, the Company shall not lock outemployees for the duration of this Agreement provided,however, this Agreement should not be construed as re-quiring the Company to stay in continuous operationcontrary to its rights contained in the Management'sRights clause of this Agreement. Neither the violation ofany provision of this Agreement nor the commission ofany act constituting an unfair labor practice or otherwisemade unlawful by any federal,state or local law shallexcuse the employees,the Union or the Company fromtheir obligations under the provisions of this Agreement.The Union agrees that for the full term of this Agree-ment,and any renewal or extension thereof,itwill at alltimes cooperate fully with the Company in maintainingfull production.It is expressly understood and agreed that an employeecovered by this Agreement may not withhold their serv-ices from the Company in connection with any labor dis-pute,whether or not at the Employer's premises, and itsisagreed that the Union will not authorize or condonethe action of any employee in so withholding their serv-ices.There shall be no refusal to work on,handle, orproduce any materials or equipment because of a labordispute affecting this Company, a vendor,purchaser,supplier or carrier of said materials or equipment.The Company shall have the sole and complete rightto immediately discharge any employee participating inany unauthorized strike,slowdown,walk-out or othercessation of work and except for the question of whetheran employee actually participated in such unauthorizedaction, such employee or employees shall not be entitledto nor have any recourse to any other provision of thisAgreement,including theGrievance and Arbitrationprovision. REICHHOLD CHEMICALS657In the event of misconduct prohibitedby this Article,neither party shall meet or discuss the merits of the dis-pute until such time as the illegal action is terminated. Itis further agreed that if such prohibited activity occursthe Company shall have the unrestrictedright toreplaceany and all such participants and they shall have no fur-ther rights under this Agreement and no action in law orequity or before any administrative agency, including theNational Labor Relations Board. This right to replaceemployeesengaginginmisconduct prohibited by this Ar-ticle shall be in addition to other disciplinary action, asdeemed appropriate by the Company, provided for inthis Article.